 1   Staci Jennifer Riordan, SBN 232659
     sriordan@nixonpeabody.com
 2   Aaron Brian, State Bar No. 213191
     abrian~a,nixonpeabody.com
 3   NIXON PEABODY LLP
     300 S. Grand Avenue, Suite 4100
4    Los Angeles CA 90071-3151
     Tel: 213-6~9-6000
 5   Fax: 213-629-6001
6    Attorne~ ys for Defendant
     H&M HENNES & MAURITZ LP
 7
 8                             UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   KLAUBER BROTHERS,INC.,                      Case No.2:18-cv-03507-MWF-SS
12                Plaintiff,
                                                 STIPULATED PROTECTIVE
13         vs.                                   ORDER
14   H&M I IENNES & MAURITZ LP; et al.,
15                Defendant.
16
17
                          STIPULATED PROTECTIVE ORDER
18
19         1.     INTRODUCTION

20         1.1    PURPOSES AND LIMITATIONS

21         Discovery in this action is likely to involve production of confidential
22   proprietary or private information for which special protection from public
23   disclosure and from use for any purpose other than prosecuting this litigation may
24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

25   enter the following Stipulated Protective Order. The parties acknowledge that this

26   Order does not confer blanket protections on all disclosures or responses to
27   discovery and that the protection it affords from public disclosure and use extends
28   only to the limited information or items that are entitled to confidential treatment

                                               -1-
                                                              STIPULATED PROTECTIVE ORDER
 1      under the applicable legal principles. The parties further acknowledge, as set forth
 2      in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 3      file confidential information under seal; Civil Local Rule 79-5 sets forth the
 4      procedures that must be followed and the standards that will be applied when a
 5      party seeks permission from the court to file material under seal.
 6                 1.2     GOOD CAUSE STATEMENT
 7                This lawsuit involves, inter alia, a copyright claim wherein Plaintiff Klauber
 8      Brothers, Inc. alleges that the defendants copied a fabric design and sold allegedly
 9      infringing products (the "accused products")to the public.
10                The parties anticipate that discovery in this matter will seek confidential and
11      proprietary information, including, but not limited to, relative to the production and
12      sale ofthe accused products as follows:
13                 ~       revenues generated from the sale ofthe accused products;
14                •        cost of goods associated with the accused products;
15                •        pricing points for the manufacture and sale of the accused products;
16 'i             •        transactional documents associated with the import and sale ofthe
17      accused products;
18                 ~       licensing agreements;
19                •        gross revenues associated with the sale of the accused products;
20                •        profits margins associated with the sale of the accused products;
21                •        general financial information for the parties;
22                •        expenses for the manufacture, purchase and sale of goods;
23                •        marketing channels;
24                •        purchase price for the accused products; and
25                •        markdown money and other discounting information.
26                 The parties are all involved in the fashion industry. This financial
27      information is not intended for public disclosure. The parties, in the past, have
28      routinely sought and agreed.to prevent sensitive financial information from entering
        4844-7265-6043.1
                                                      -2-
                                                                   STIPULATED PROTECTIVE ORDER
 1   into the public domain. Further, public disclosure of sensitive financial information
2 I will cause harm to the parties as competitors could use this information to gain an
3    advantage in the fashion industry.
4
5    2.        DEFINITIONS
6              2.1      Action: The pending federal lawsuit, entitled Klauber Brothers, Inc. v.
7    H&MHennes & Mauritz L.P., et al., Case No. 2: 18-cv-03507-MWF-SS, which
8    involves claims of copyright infringement.
9              2.2      Challen~~Pa_rty_: a Party or Non-Party that challenges the
10   designation of information or items under this Order.
11             2.3      "CONFIDENTIAL" Information or Items: information (regardless of
12   how it is generated, stored or maintained) or tangible things that qualify for
13   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
14   the Good Cause Statement.
15              2.4     Counsel: Outside Counsel of Record and House Counsel(as well as
16 ~ their support staff.
17              2.5     Desiman ing Party: a Pariy or Non-Party that designates information or
18   items that it produces in disclosures or in responses to discovery as
19 "CONFIDENTIAL."
20              2.6     Disclosure of Discover~Material: all items or information, regardless
21   ofthe medium or manner in which it is generated, stored, or maintained (including,
22   among other things, testimony, transcripts, and tangible things), that are produced
23   or generated in disclosures or responses to discovery in this matter.
24              2.7     Expert: a person with specialized knowledge or experience in a matter
25   pertinent to the litigation who has been retained by a Pariy or its counsel to serve as
26   an expert witness or as a consultant in this Action.
27              2.8     House Counsel:     attorneys who are employees of a party to this
28   Action. House Counsel does not include Outside Counsel of Record or any other
     4844-7265-6043.1
                                                   -3-
                                                               STIPULATED PROTECTIVE ORDER
 1   outside counsel.
 2             2.9      Non-Party: any natural person, partnership, corporation, association,
 3   or other legal entity not named as a Party to this action.
 4             2.10 Outside Counsel of Record:            attorneys who are not employees of a
 5   party to this Action but are retained to represent or advise a party to this Action and
 6   have appeared in this Action on behalf of that party or are affiliated with a law firm
 7   which has appeared on behalf of that party, and includes support staff.
 8              2.11 etP     : any party to this Action, including all of its officers, directors,
 9   employees, consultants, retained experts, and Outside Counsel of Record (and their
10   support staffs).
11              2.12 Producing Party: a Party or Non-Party that produces Disclosures or
12   Discovery Material in this Action.
13              2.13 Professional Vendors:         persons or entities that provide litigation
14   support services (e.g. photocopying, videotaping, translating, preparing exhibits or
15   demonstrations, and organizing, storing, or retrieving data in any form or medium)
16   and their employees and subcontractors.
17              2.14 Protected Material:any Disclosure or Discovery Material that is
18   designated as "CONFIDENTIAL."
19              2.15 Receiving Party: a Party that receives Disclosures or Discovery
20   material from a Producing Party.
21
22 ~ 3.         SCOPE
23              The protections conferred by this Stipulation and Order cover not only
24 ~ Protected Materials (as defined above), but also (1)any information copied or
25   extracted from Protected Material;(2) all copies, excerpts, summaries, or
26   compilations of Protected Material; and (3)any testimony, conversations, or
27   presentations by Parties or their Counsel that might reveal Protected Material.
28              Any use of Protected Material at trial shall be governed by the orders ofthe
     4844-7265-6043.1
                                                    -4-
                                                                 STIPULATED PROTECTIVE ORDER
 1   trial judge. This Order does not govern the use of Protected Material at trial.
 2
 3 ~ 4.         DURATION
4               Even after final disposition of this litigation, the confidentiality obligations
 5   imposed by this Order shall remain in effect until a Designating Party agrees
6    otherwise in writing or a court order otherwise directs. Final disposition shall be
7    deemed to be the later of(1) dismissal of all claims and defenses in this Action,
8    with or without prejudice; and (2)final judgment herein after the completion and
9    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
10   including the time limits for filing any motions or applications for extension oftime
11   pursuant to applicable law.
12
13   5.         DESIGNATING PROTECTED MATERIAL
14              5.1     Exercise of Restraint and Care in Designating Material for Protection:
15   Each Party or Non-Party that designates information or items for protection under
16   this Order must take care to limit any such designation to specific material that
17   qualifies under the appropriate standards. The Designating Party must designate for
18   protection only those parts of material, documents, items, or oral or written
19   communications that qualify so that other portions of the material, documents,
20   items, or communications for which protection is not warranted are not swept
21   unjustifiably within the ambit ofthis Order.
22              Mass, indiscriminate, or routinized designations are prohibited. Designations
23   that are shown to be clearly unjustified or that have been made for an improper
24   purpose (e.g., to unnecessarily encumber the case development process or to
25   impose unnecessary expenses and burdens on other parties) may expose the
26   Designating Party to sanctions.
27              If it comes to a Designating Party's attention that information or items that it
28   designated for protection do not qualify for protection, that Designating Party must
     4844-7265-6043.1
                                                     5


                                                                STIPULATED PROTECTIVE ORDER
 1   promptly notify all other Parties that it is withdrawing the inapplicable designation.
2              5.2                               nations: Except as otherwise provided in
                        Manner and Timing of Desib
 3   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
4    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 5   under this Order must be clearly so designated before the material is disclosed or
6    produced.
 7             Designation in conformity with this Order requires:
 8            (a)       for information in documentary form (e.g., paper or electronic
 9   documents, but excluding transcripts of depositions or other pretrial or trial
10   proceedings), that the Producing Party affix at a minimum,the legend
11   "CONFIDENTIAL"(hereinafter "CONFIDENTIAL legend"), to each page that
12   contains protected material. If only a portion or portions of the material on a page
13   qualifies for protection, the Producing party also must clearly identify the protected
14   portions(s)(e.g., by making appropriate markings in the margins).
15              A party or Non-Party that makes original documents available for inspection
16   need not designate them for protection until after the inspecting Party has indicated
17   which documents it would like copied and produced. During the inspection and
18   before the designation, all of the material made available for inspection shall be
19   deemed "CONFIDENTIAL." After the inspecting Party has identified the
20   documents it wants copied and produced, the Producing Party must determine
21   which documents, or portions thereof, qualify for protection under this Order.
22   Then, before producing the specified documents, the Producing Party must affix the
23 "CONFIDENTIAL legend" to each page that contains Protected Material. If only a
24   portion or portions of the material on a page qualifies for protection, the Producing
25   Party also must clearly identify the protected portions)(e.g., by making
26   appropriate markings in the margins).
27            (b)       for testimony given in depositions that the Designating Party identifies
28   the Disclosure of Discovery Material on record, before the close of the deposition
     4844-7265-6043.1
                                                    6


                                                               STIPULATED PROTECTIVE ORDER
 1   all protected testimony.
2             (c)       for information produced in some form other than documentary and
 3   for any other tangible items, that the Producing Party affix in a prominent place on
4    the exterior ofthe container or containers in which the information is stored the
 5   legend "CONFIDENTIAL." If only a portion or portions of the information
6    warrants protection, the Producing Party, to the extent practicable, shall identify the
7    protected portion(s).
 8              5.3     Inadvertent Failures to Desi~ate:    If timely corrected an
9    inadvertent failure to designate qualified information or items does not, standing
10   alone, waive the Designating Party's right to secure protection under this Order for
11   such material. Upon timely correction of a designation, the Receiving Party must
12   make reasonable efforts to assure that the material is treated in accordance with the
13   provisions ofthis Order.
14
15   6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
16              6.1     Timing of Challen~:     Any Party or Non-Party may challenge a
17   designation of confidentiality at any time that is consistent with the Court's
18   Scheduling Order.
19              6.2     Meet and Confer: The Challenging Party shall initiate the dispute
20   resolution process(and, if necessary, file a discovery motion under Local Rule 37.1
21   et seq.
22              6.3     The burden of persuasion in any such challenge proceeding shall be on
23   the Designating Party. Frivolous challenges, and those made for an improper
24   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
25   parties) may expose the Challenging Pariy to sanctions. Unless the Designating
26   Party has waived or withdrawn the confidentiality designation, all parties shall
27   continue to afford the material in question the level of protection to which it is
28   entitled under the Producing Party's designation until the Court rules on the
     4844-7265-6043.1
                                                  _ 7_


                                                             STIPULATED PROTECTIVE ORDER
 1   challenge.
 2
 3   7.         ACCESS TO AND USE OF PROTECTED MATERIAL
4              7.1      Basic Principles: A Receiving Party may use Protected Material that
 5   is disclosed or produced by another Party or by a Non-Party in connection with this
6    Action only for prosecuting, defending, or attempting to settle this Action. Such
 7   Protected Material may be disclosed only to the categories or persons and under the
 8   conditions described in this Order. When the Action has been terminated, a
 9   Receiving Pariy must comply with the provisions of section 13 below (FINAL
10   DISPOSITION).
11              Protected Material must be stored and maintained by a Receiving Party at a
12 ~ location and in a secure manner that ensures that access is limited to the persons
13 I authorized under this Order.
14              7.2     Disclosure of"CONFIDENTIAL"Information or Items: Unless
15   otherwise ordered by the court or permitted in writing by the Designating Party, a
16   Receiving Party may disclose any information or items designated
17 ', "CONFIDENTIAL" only to:
18                      (a)   .the Receiving Party's Outside Counsel of Record in this Action,
19   as well as employees of said Outside Counsel of Record to whom it is reasonably
20   necessary to disclose the information for this Action;
21                      (b)   the officers, directors, and employees (including House
22   Counsel) ofthe Receiving party to whom disclosure is reasonably necessary for this
23   Action;
24                      (c)   Experts(as defined in this Order)of the Receiving Party to
25   whom disclosure is reasonably necessary for this Action and who have signed the
26 "Acknowledgement and Agreement to Be Bound"(Exhibit A);
27                      (d)   the Court and its personnel;
28                      (e)   court reporters and their staff;
     4844-7265-6043.1
                                                     i


                                                                 STIPULATED PROTECTIVE ORDER
 1                      (~    professional jury or trial consultants, mock jurors, and
2    Professional Vendors to whom disclosure is reasonably necessary for this Action
3    and who have signed the "Acknowledgment and Agreement to Be Bound"(Exhibit
4    A)~
5                       (g)   the author or recipient of a document containing the information
6    or a custodian or other person who otherwise possessed or knew the information;
7                       (h)   during their depositions, witnesses, and attorneys for witnesses,
 8   in the Action to whom disclosure is reasonably necessary provided:(1)deposing
9    party requests that the witness sign the form attached as Exhibit A hereto; and (2)
10 ' they will not be permitted to keep any confidential information unless they sign the
11   "Acknowledgment and Agreement to Be Bound"(E~ibit A), unless otherwise
12   agreed by the Designating Party or ordered by the court. Pages of transcribed
13   deposition testimony or exhibits to depositions that reveal Protected Material may
14   be separately bound by the court reporter and may not be disclosed to anyone
15   except as permitted under this Stipulated Protective Order; and
16                      (i)   any mediator or settlement officer, and their supporting
17 ~ personnel, mutually agreed upon by any of the parties engaged in settlement
18   discussions.
19   8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
20              IN OTHER LITIGATION
21              If a Party is served with a subpoena or a court order issued in other litigation
22   that compels disclosure of any information or items designated in this Action as
23 "CONFIDENTIAL," that Party must:
24                      (a)   promptly notify in writing the Designating Party. Such
25   notification shall include a copy ofthe subpoena or court order;
26                      (b)   promptly notify in writing the party who caused the subpoena or
27   order to issue in the other litigation that some or all ofthe material covered by the
28   subpoena or order is subject to this Protective Order. Such notification shall
     4844-7265-6043.1
                                                   -9-
                                                               STIPULATED PROTECTIVE ORDER
 1   include a copy of this Stipulated Protective Order; and
2                       (c)   cooperate with respect to all reasonable procedures sought to be
3    pursued by the Designating Party whose Protected Material may be affected.
4              Ifthe Designating Party timely seeks a protective order, the Party served with
5    the subpoena or court order shall not produce any information designated in this
6    action as "CONFIDENTIAL" before a determination by the court from which the
7    subpoena or order issued, unless the Party has obtained the Designating Party's
8    permission. The Designating Party shall bear the burden and expense of seeking
9    protection in that court of its confidential material and nothing in these provisions
10   should be construed as authorizing or encouraging a Receiving Party in this Action
11   to disobey a lawful directive from another court.
12
13   9.         ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
14              PRODUCED IN THIS LITIGATION
15                      (a)   The terms of this Order are applicable to information produced
16   by a Non-Party in this Action and designated as "CONFIDENTIAL." Such
17   information produced by Non-Parties in connection with this litigation is protected
18   by the remedies and relief provided by this Order. Nothing in these provisions
19   should be construed as prohibiting allon-Party from seeking additional protections.
20                      (b)   In the event that a Party is required, by a valid discovery
21   request, to produce allon-Pariy's confidential information in its possession, and the
22   Party is subject to an agreement with the Non-Party not to produce the Non-Pariy's
23   confidential information, then the Party shall:
24                            (1)   promptly notify in writing the Requesting Party and Non-
25   Party that some or all of the information requested is subject to a confidentiality
26   agreement with allon-Party;
27                            (2)   promptly provide the Non-Party with a copy of the
28   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
     4844-7265-6043.1
                                                  - 1~ -
                                                               STIPULATED PROTECTIVE ORDER
 1   reasonably specific description of the information requested; and
2                             (3)   make the information requested available for inspection
3    by the Non-Party, if requested.
4                       (c)   If the Non-Party fails to seek a protective order from this court
 5   within 14 days of receiving the notice and accompanying information, the
6    Receiving Party may produce the Non-Party's confidential information responsive
7    to the discovery request. If the Non-Party timely seeks a protective order, the
 8   Receiving Party shall not produce any information in its possession or control that
9    is subject to the confidentiality agreement with the Non-Party before a
10   determination by the court. Absent a court order to the contrary, the Non-Party
11   shall bear the burden and expense of seeking protection in this court of its Protected
12   Material.
13
14 ~ 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstances not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18   writing the Designating Party ofthe unauthorized disclosures,(b)use its best
19   efforts to retrieve all unauthorized copies ofProtected Material,(c)inform the
20   person or persons to whom unauthorized disclosures were made of all the terms of
21   this Order, and (d)request such person or persons to execute the "Acknowledgment
22   and Agreement to Be Bound" that is attached hereto as E~ibit A.
23
24   1 1.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25             PROTECTED MATERIAL
26              When a Producing Party gives notice to Receiving Parties that certain
27   inadvertently produced material is subject to a claim of privilege or other
28   protection, the obligations of the Receiving Parties are those set forth in Federal
     4844-7265-6043.1
                                                  _11_
                                                               STIPULATED PROTECTIVE ORDER
 1   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
2    whatever procedure may be established in an e-discovery order that provides for
 3   production without prior privilege review. Pursuant to Federal Rule of Evidence
4    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 5   of a communication or information covered by the attorney-client privilege or work
6    product protection, the parties may incorporate their agreement in the stipulated
7    protective order submitted to the court.
 8
9    12.        MISCELLANEOUS
10              12.1 Waiver of Authenticity Challenges: Any party that marks one of its
11   documents as "CONFIDENTIAL" as set forth in this order waives any right to later
12   challenge the authenticity of the document so marked (though the right to challenge
13   admissibility is reserved).
14              12.2 Right to Further Relief: Nothing in this Order abridges the right of
15   any person to seek its modification by the Court in the future.
16              12.3 Right to Assert Other Objections:     By stipulating to the entry of
17   this Protective Order, no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in
19   this Stipulated Protective Order. Similarly, no Party waives any right to object on
20   any ground to use in evidence of any of the material covered by this Protective
21   Order.
22              12.4 Filing Protected Material:      A party that seeks to file under seal
23   any Protected Material must comply with Civil Local Rule 79-5. Protected
24   Material may only be filed under seal pursuant to a court order authorizing the
25   sealing of the specific Protected Material at issue. If a Party's request to file
26   Protected Material under seal is denied by the court, then the Receiving Party may
27   file the information in the public record unless otherwise instructed by the court.
28
     4844-7265-6043.1
                                                  -12-
                                                           STIPULATED PROTECTIVE ORDER
 1   13.        FINAL DISPOSITION
2               After the final disposition of this Action, as defined in paragraph 4, within 60
3    days of a written request by the Designating Party, each Receiving Party must
4    return all Protected Material to the Producing Party or destroy such material. As
5    used in this subdivision, "all Protected Material" includes all copies, abstracts,
6    compilations, summaries, and any other format reproducing or capturing any ofthe
7    Protected Material. Whether the Protected Material is returned or destroyed, the
8    Receiving Pariy must submit a written certification to the Producing Party (and, if
9    not the same person or entity, to the Designating Party) by the 60 day deadline that
10 (1)identifies(by category, where appropriate) all the Protected Material that was
11   returned or destroyed and (2)affirms that the Receiving Party has not retained any
12   copies, abstracts, compilations, summaries or any other format reproducing or
13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
16   and trial exhibits, expert reports, attorney work product, and consultant and expert
17   work product, even if such material contains Protected Material. Any such archival
18   copies that contain or constitute Protected Material remain subject to this Protective
19   Order as set forth in Section 4.
20
21   14.        Any willful violation of this Order may be punished by civil or criminal
22   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
23   authorities, or other appropriate action at the discretion ofthe Court.
24   //
25   //
26   //
27   //
28   //
     4844-7265-6043.1
                                                 -13-
                                                              STIPULATED PROTECTIVE ORDER
 1    IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
 2                                         Respectfully submitted,
 3    DATED: October 29, 2019            DONIGER/BURROUGHS

 4
 5                                                   /s/Trevor W. Barrett
                                               Stephen M.Doniger
 6                                             Trevor W. Barrett
 7                                             Attorneys for Plaintiff KLAUBER
                                               BROTHERS,INC.
 8
 9
     ~ DATED: October 29, 2019           NIXON PEABODY LLP
10
11
                                         By:         /s/Aaron M. Brian
12                                             Staci Jennifer Riordan
13                                             Aaron M.Brian
                                               Attorneys for Defendant H&M HENNES
14                                             & MAURITZ L.P.
15
   The filer, Aaron M. Brian, attests that the other signatory listed, on whose
16 behalf this filing is submitted, concurs in the filing's content and has authorized the
17 iling.
   f

18                                          s/Aaron M. Brian
19                                          Aaron M.Brian

20
     FOR GOOD CAUSE SHOWN,IT IS SO ORDERED:
21
22
23   DATED: I~ ~~ ~9,2019
24                                       Hon. Su nne H. Segal
                                         United S a es Magistrate J
25
26
27
28
     4844-7265-6043.1
                                            - 14-
                                                         STIPULATED PROTECTIVE ORDER
 1                                            EXHIBIT A
2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
4               I,                                    [full name], of
 5 [full address], declare under penalty that I have read in its entirety and understand
6    the Stipulated Protective Order that was issued by the United States District Court
 7   for the Central District of California on                          [date] in the case of
 8   Klauber Brothers, Inc. v. H&MHennes & Mauritz L.P., et al., Case No. 2:18-cv-
 9   03507-MWF-SS. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order.
15              I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint                                           [full
19   name]of                                                                 [full address and
20   telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23   Date:
24   City and State where signed:
25   Printed name:
26
27   Signature:
28
     4844-7265-6043.1
                                                  -15-
                                                              STIPULATED PROTECTIVE ORDER
